     Case 3:20-cv-01276-N Document 30 Filed 01/15/21               Page 1 of 3 PageID 474



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

BENJAMIN KUNZE, et. al.,                        §
                                                §
        Plaintiffs,                             §
                                                §
                                                §
v.                                              §      Civil Action No. 3:20-cv-01276-N
                                                §
BAYLOR SCOTT & WHITE HEALTH, et.                §
al.,                                            §
                                                §
        Defendants.                             §

     NOTICE OF DEFENDANTS’ INTENTION TO WITHDRAW THEIR MOTION FOR
          CLARIFICATION AND STIPULATION BETWEEN THE PARTIES

        Defendants Baylor Scott and White Health (“BSWH”) and HealthTexas Provider

Network (“HealthTexas”) provide notice of their intention to withdraw their Motion for

Clarification of the Class Scope [Dkt. 25].

        Further, Plaintiffs, individually and on behalf of themselves and those similarly situated,

and Defendants also request the Court approve this Joint Stipulation Regarding the Scope of the

Conditionally Certified Class:

        1.       In the interest of judicial economy and by agreement of the parties, the Parties

agree that the scope of the defined class, as stated in the Court’s December 14, 2020 Order [Dkt.

23], includes the Advance Practice Providers employed by HealthTexas since April 6, 2017,

whom Plaintiffs contend are jointly employed by BSWH (approximately 374 individuals), and

does not extend to APPs employed by affiliates of Defendants, which are hospitals in BSWH’s

North Texas Division and Central Texas Division and physician-governed practice groups in

Central Texas.

        2.       Nothing in this Stipulation shall be interpreted as limiting, waiving, or
    Case 3:20-cv-01276-N Document 30 Filed 01/15/21               Page 2 of 3 PageID 475



modifying any of the Parties’ claims and/or defenses. This Stipulation is not an admission as to

any underlying substantive issue in this controversy. Defendants further deny that the Named

Plaintiffs and the putative collection action members are “similarly situated” under 29 U.S.C. §

216(b) and that this case is appropriate for collective action treatment. Defendants are not

waiving their right to later move for decertification of the class. Likewise, Plaintiffs are not

waiving their right to explore in post-notice discovery whether there are additional similarly

situated persons who should subsequently receive notice.

         For these reasons, Plaintiffs, on behalf of themselves and those similarly situated, and

Defendants Baylor Scott and White Health (“BSWH”) and HealthTexas Provider Network

respectfully request the Court’s approval of this stipulation and withdrawal of Defendants’

Motion for Clarification.

Dated: January 15, 2021                            Respectfully submitted,


KERN LAW FIRM, PC                                  NORTON ROSE FULBRIGHT US LLP


/s/ David. L. Kern                                 /s/ Shauna Johnson Clark
David. L. Kern                                         Shauna Johnson Clark
KERN LAW FIRM, PC                                      State Bar No. 00790977
1541 North Mesa, Suite 541                         shauna.clark@nortonrosefulbright.com
El Paso, Texas 79902                               Heather Sherrod
dkern@kernlawfirm.com                              State Bar No. 24083836
                                                   heather.sherrod@nortonrosefulbright.com
John R. Fabry
THE CARLSON LAW FIRM                               1301 McKinney, Suite 5100
1717 N. Interstate 35, Suite 305                   Houston, Texas 77010-3095
Round Rock, Texas 78664                            Telephone: (713) 651-5151
JFabry@carlsonattorneys.com
                                                   Facsimile: (713) 651-5246
Attorneys for Plaintiffs
                                                   Attorneys for Defendants Baylor Scott and White
                                                   Health and HealthTexas Provider Network




101650504.1                                    -2-
    Case 3:20-cv-01276-N Document 30 Filed 01/15/21            Page 3 of 3 PageID 476




                                 CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure, this pleading was served on opposing
counsel on January 15, 2021

         David. L. Kern
         KERN LAW FIRM, PC
         1541 North Mesa, Suite 541
         El Paso, Texas 79902
         dkern@kernlawfirm.com

         JOHN R. FABRY
         THE CARLSON LAW FIRM
         1717 N. Interstate 35, Suite 305
         Round Rock, Texas 78664
         JFabry@carlsonattorneys.com
                                                           /s/ Heather Sherrod
                                                               Heather Sherrod




101650504.1                                 -3-
